Citation Nr: 1810464	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-24 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sleep problem.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a coronary artery disease, to include as secondary to hypertension  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Appellant has service in the Army National Guard, to include a period of active duty for training (ACDUTRA) from June 6, 1982 to July 23, 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant appeared at a hearing before the undersigned Veterans Law Judge in July 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that he incurred his disabilities for which he is seeking service connection during a period of active duty service.  At his July 2017 videoconference hearing, he noted that he was exposed to loud noises during training and active duty.  He also stated that he had sleep problems during training, noting that he would wake up in the middle of the night and could not go back to sleep.  He noted that that he experienced tightness in his chest in 1987.  He testified that in 2006, he experienced symptoms of hypertension with associated headaches.  

The Appellant's DD Form 214 notes only that he had ACDUTRA service from June 1982 to July 1982.  A Personal Information Exchange System (PIES) response indicated that the Appellant "performed no active duty other than for training purposes."  However, during the Appellant's Board videoconference hearing, he noted that he had active duty service in 1987.  The record does not show that further efforts were made to verify any additional periods of ACDUTRA and/or inactive duty for training (INACDUTRA).  Verification of all periods of ACDUTRA and/or INACDUTRA should be accomplished on remand. 

The Appellant was afforded a VA audiological examination in January 2011.  The report reflects that the Appellant's claims file was not reviewed and that the examination revealed unreliable hearing thresholds in both ears.  An opinion could not be provided as the Appellant's exact hearing status was unknown.  It was noted that the Appellant reported intermittent (recurrent) left ear tinnitus.  

Given the foregoing, the Board finds that a remand is necessary to fully and fairly adjudicate these issues.  An additional examination is needed to determine whether any hearing loss and tinnitus is related to a period of active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify the exact dates of the Appellant's periods of ACDUTRA and INACDUTRA with the Army National Guard.  Confirmation of these dates should be included in the claims folder.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Appellant should be so informed.

2.  Contact the service department and the Army National Guard, or any other official channel as necessary, and obtain service treatment and personnel records for all verified periods of ACDUTRA and/or INACDUTRA as noted in the claims file.  All efforts to obtain this evidence must be documented in the claims folder.  If records are unavailable from any sources, a negative reply is requested.

3.  After the above development has been completed, schedule the Appellant for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed hearing loss disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including ACDUTRA or an injury of INACTUDRA.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  If, and only if, the evidence indicates that the Appellant was injured or sought treatment for a headaches, a sleep problem, and/or hypertension during a period of ACDUTRA or INACDUTRA, schedule the Appellant for VA examination(s) to determine the nature and etiology of the claimed disability/disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  

Following a review of the claims file and examination of the Appellant, the examiner should provide an opinion as to whether any diagnosed headache, sleep problem, and/or hypertension disability is at least as likely as not (50 percent probability or greater) causally or etiologically related to a period of ACDUTRA or an injury during INACDUTRA.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  If, and only if, service connection is found to be warranted for hypertension, schedule the Appellant for a VA examination to determine the nature and etiology of any coronary artery disease condition found to be present.  Any indicated tests and studies should be completed.  The entire electronic files claims file must be reviewed by examiner.

Following an examination of the Appellant and a review of the claims file, the examiner must respond to the following:

a.  List the disability found. 

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart condition was caused or aggravated by the service-connected hypertension. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion reached.

6.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




